Citation Nr: 0819814	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  02-03 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a skin disability, 
to include as due to exposure to Agent Orange. 

2.	Entitlement to service connection for headaches, to 
include as secondary to service-connected spinal meningitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 




INTRODUCTION

The veteran had active service from November 1965 to November 
1967.  He served in the Republic of Vietnam from August 1966 
to August 1967.   

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

These matters were previously before the Board in May 2003, 
July 2004, and December 2006.  The veteran appealed the 
Board's December 2006 decision which denied the veteran's 
claims of entitlement to service connection for a skin 
disability, to include as due to exposure to Agent Orange, 
and headaches, to include as secondary to service-connected 
spinal meningitis, to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2007, the veteran's 
attorney and a representative of the VA Office of General 
Counsel, on behalf of the Secretary, filed a Joint Motion for 
Remand (Joint Motion).  In a November 2007 Order, the Court 
granted the Joint Motion, vacated the Board's December 2006 
decision, and remanded the matters to the Board for action 
consistent with the Joint Motion.  

The issue of entitlement to service connection for headaches, 
to include as secondary to service-connected spinal 
meningitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A skin disability, to include eczema and facial rosacea, was 
first demonstrated years after service and the probative, 
competent medical evidence of record does not link this skin 
disability to active service, to include exposure to Agent 
Orange.




CONCLUSION OF LAW

A skin disability, to include eczema and facial rosacea, was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the Court issued 
its decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

VA satisfied its duty to notify as to the claim by means of 
May 2001, July 2003, and July 2004 letters from VA to the 
appellant.  The letters informed him of what evidence was 
required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit pertinent evidence and/or information in 
his possession to the AOJ.  Moreover, while notice was not 
provided in the above notice letters, or in any other 
correspondence, that a disability rating and effective date 
would be assigned in the event of award of the benefits 
sought, this omission is not prejudicial to the veteran.  
Indeed, because the veteran's claims of service connection 
are denied in the instant decision, VA's failure to provide 
notice as to the assignment of a disability rating and/or 
effective date has no adverse impact on the veteran.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
later letters, which provided updated and appropriate VCAA 
notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although some of the notice requirements were provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
treatment records and reports of VA and private post-service 
examinations.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder 
and the veteran was afforded VA examinations for his skin 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board recognizes that the veteran's record was 
not complete at the time of the original VA examinations, as 
additional service treatment records were submitted following 
the examinations.  However, these additional records are of 
the veteran's treatment for spinal meningitis, and do not 
contain information regarding the veteran's skin disability.  
Thus, the Board finds that the veteran's original 
examinations are adequate for evaluation purposes.  The 
Board, after careful review of the veteran's statements, 
service records, and medical records, has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Legal Criteria 

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection will also be approved for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to such agent 
during that service.  38 C.F.R. § 3.307(a) (2007).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran maintains that service connection is warranted 
for a skin disability, to include as due to Agent Orange 
exposure.  First and foremost, the Board acknowledges that 
the veteran served in Vietnam during the Vietnam Era, and, as 
such, his in-service exposure to herbicides is presumed.  
However, the veteran does not suffer from a disability which 
is listed as a disease that VA has associated with Agent 
Orange exposure, and thus his skin disability is not 
statutorily recognized as presumed to result from herbicide 
exposure.  38 C.F.R. § 3.309(e).  Therefore presumptive 
service connection for the veteran's skin disability, even 
assuming exposure to Agent Orange, is not warranted.  38 
C.F.R. §§ 3.307, 3.309.

In the absence of a presumption, in order to establish direct 
service connection, the veteran must provide evidence of a 
current skin disability, an in-service injury or disease, and 
a nexus between his skin disability and the in-service injury 
or disease.  In the present case, the veteran was diagnosed 
with rosacea of the face at VA examinations in September 2001 
and March 2003.  In addition, a VA examiner diagnosed the 
veteran with eczema involving the face, neck, and right lower 
extremity in October 2003.  Based on this evidence, the Board 
finds a current skin disability has been clinically 
demonstrated, and thus the first element of service 
connection has been satisfied.

Additionally, an in-service injury or disease must be 
demonstrated.  In this case, the veteran's service treatment 
records are lacking in any complaints, diagnosis, or 
treatment for rosacea, eczema, or any other skin disability.  
The veteran's clinical separation examination of October 1967 
reported normal findings as to the condition of the veteran's 
skin.  Also, in his report of medical history, the veteran 
did not report a history of skin diseases.  However, as 
previously established, the veteran is presumed to have been 
exposed to Agent Orange while in service.  Therefore, the 
second requirement of service connection has been fulfilled.  

The last element of service connection required is a nexus 
between the veteran's current disability and the in-service 
injury or disease.  The veteran maintains that his current 
skin disability was caused by exposure to Agent Orange.  The 
record in this case contains the examination reports of 
several VA examinations the veteran underwent regarding his 
skin disability.  In September 2001, the examiner reviewed 
the claims folder and VA healthcare records and diagnosed the 
veteran with rosacea of the face.  The examiner did not 
provide an opinion as to whether or not the veteran's skin 
disability is causally related to service.  Upon VA 
examination in March 2003, the examiner also diagnosed the 
veteran with facial rosacea.  The claims folder was noted and 
reviewed.  The examiner opined that the facial rosacea was 
mild and that it could not be related to service without 
resorting to speculation.  The examiner's rationale included 
the lack of evidence in the claims folder of a skin condition 
being noted in service.  The examiner further commented, to 
the best of their knowledge, that there is no established 
association between facial rosacea and exposure to 
herbicides.  

Finally, another VA skin examination was performed in October 
2003.  The examiner had the claims folder for review.  The 
veteran was diagnosed with eczema involving the face, neck, 
and right lower extremity, unlikely related to Agent Orange 
exposure.  The examiner noted that he was unable to find any 
treatment for eczema in the veteran's service treatment 
records.  He also stated that, if the veteran had been 
treated for eczema in service, it would be likely that his 
current skin disability is related.  However, if the veteran 
was not treated for eczema in service, then it is unlikely 
that his current skin disability is related.  See October 
2003 Examination Report.  The Board notes that the veteran 
has continually stated that he has had skin problems since 
service.  However, while the veteran is credible and 
competent to describe a skin abnormality in service, as he is 
not competent to assert that he has been suffering from 
eczema since service.  Further, as the Board can find no 
objective evidence in the veteran's record of treatment for 
eczema while in service, nor for years after service, the 
credibility of his assertion is diminished, and the Board, 
thus, recognizes the examiner's opinion that the veteran's 
current skin disability is unlikely to be related to service.  

The competent medical evidence of record does not support the 
veteran's claim that his current skin disability is related 
to active service.  The Board's review of the service 
treatment records does not reveal any complaints or treatment 
for eczema in service.  The only evidence supporting the 
veteran's claim consists of his statements regarding his 
disability.  The veteran contends that his skin disability is 
due to Agent Orange exposure.  Since the veteran has not been 
shown to be a medical expert, he is not competent to express 
an authoritative opinion regarding his medical condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
The 


Board notes that the only competent medical evidence of 
record found that his skin disability was not causally 
related to service.  The Board concludes, therefore, that the 
medical findings of multiple VA examiners with access to the 
claims folder are of greater probative value than the 
veteran's statements concerning his skin disability.  

In conclusion, the competent clinical evidence of record 
fails to show any complaints or treatment in service for a 
skin disability, nor for years thereafter.  Furthermore, the 
competent clinical evidence of record does not attribute any 
current skin disability to service, to include herbicide 
exposure.  Additionally, while the veteran's service in 
Vietnam allows for a presumption of herbicide exposure in the 
present case, no diagnosed skin disability is among the 
diseases listed under 38 C.F.R. § 3.309(e), precluding a 
grant of presumptive service connection as due to herbicide 
exposure.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Entitlement to service connection for a skin disability, to 
include as due to exposure to Agent Orange, is denied.  


REMAND

The veteran asserts that service connection is warranted for 
headaches, to include as secondary to service-connected 
spinal meningitis.  The veteran's service records reflect 
that he was treated for spinal meningitis in January and 
February of 1966, and was granted service connection for 
spinal meningitis at a noncompensable evaluation in a 
February 2002 rating decision.  In addition, the veteran 
underwent a VA examination in September 2001, wherein he 
described suffering frequent headaches since treatment for 
spinal meningitis in service.  He described the headaches as 
located in the occipital and bitemporal areas of the brain, 
characterized as mostly pounding and, at times, sharp or 
pressure type aches.  At that time, the VA examiner did not 
believe that there was any direct relationship between the 
veteran's service-connected spinal meningitis and the type of 
headaches the veteran suffers.  The Board notes, however, 
that the examiner based his opinion on his examination of the 
veteran, but did not evaluate the veteran's file.  
Furthermore, subsequent to the examination, VA received 
records of the veteran's treatment for spinal meningitis 
while in service.  

The January 2008 Joint Motion noted that consideration must 
be made as to whether the September 2001 VA medical 
examination provided to the veteran was adequate for 
evaluation purposes in light of the submission of additional 
service treatment records that were not of record at the time 
he was originally examined.  As the VA examiner's opinion was 
based on incomplete information, the September 2001 VA 
examination report/opinion is inadequate for evaluation 
purposes.  38 C.F.R. § 4.2; see also 38 C.F.R. § 3.326 
(2007).  In order to adequately address the contentions 
raised in the Joint Motion, the Board finds that it must 
remand the case for an additional VA opinion.  

Accordingly, the case is REMANDED for the following action:

1.	Return the veteran's claims folder to the 
VA examiner who conducted the September 
2001 examination for an opinion based on 
the record as a whole, to include the 
records of the veteran's in service 
treatment for spinal meningitis.  The 
examiner must be requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's current 
headache disability is due to his service-
connected spinal meningitis.  The complete 
rationale for any opinion expressed should 
be provided.  

If the original examiner is unavailable, 
another qualified examiner may be used.  If 
it is determined that an additional 
examination is needed in order to respond, 
such examination should be scheduled.

2.	After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


